BOND, J.
Our Supreme Court has adopted the definition of a contract of insurance given in the text by Mr. May: “Insurance is simply a contract whereby one for a considera*592tion undertakes to compensate another if he shall suffer loss.” Duff v. Fire Ass’n, 129 Mo. l. c. 465; K. C. M. & B. R. R. Co. v. Southern R’y News Co., 151 Mo. 389. In the case last cited, it is expressly held that a contract, whereby a news company obligated itself to hold the railroad company harmless for injuries to the employees of the news company while being carried as passengers, happening by the negligence of the servants of the railroad company would entitle the railroad company to reimbursement for damages paid upon a judgment recovered for the death of an employee of the news company in a collision caused by the negligence of the servants of the railroad company. And further, that the enforcement of such a contract was not prevented by maxims of public policy. This doctrine is well supported by that principle of the insurance law which obligates the insurer to pay, notwithstanding the fact that the loss has been occasioned by the negligence of the assured, permitting nothing less than willful causation of the loss to relieve the insurer from the performance of his contract. Mathews v. R’y Co., 121 Mo. loc. cit. 336, citing Rowell v. R’y, 57 N. H. 132; Hartford Ins. Co. v. R’y, 175 U. S. loc. cit. 98. The last case states the principle thus: “Even a common carrier may obtain insurance against losses occasioned by the negligence of himself or of his servants,” and prefaces this remark by an animadversion of the particular authorities cited by the learned counsel for appellant in support of the notion that public policy should avoid any contract predicating a right to indemnify for one’s own fault or negligence, of which contention the Supreme Court of the United States says: “And it is certainly too sweeping,” and only finding support in the dicta of one ease and the general remark of a text-writer.
Our conclusion is, that the contract expressed in the stipulation of the lease, whereby E. E. Ordelheide agreed to hold *593the plaintiff harmless for all damages occasioned by fire to the grain elevator and its contents, was substantially one of insurance on his part, and, being founded on a sufficient consideration, created an obligation in nowise obnoxious to public policy and enforcible against his estate for any damages occasoned to plaintiff by its breach. When plaintiff paid the two adverse judgments for the value of the contents of the building, which were destroyed by fire, its right instantly attached under the express language of this contract of indemnity to recover over against the covenantor or his estate. This disposes of the argument of the learned counsel for appellant, touching the validity of the contract between plaintiff and its lessee.
It is, however, further insisted by appellant that the probate court had no jurisdiction of demands similar to those under review. The breach of the contract of the decedent occurred in his lifetime and the amount of damages thereby occasioned was evidenced by two judgments. The demands thus created were cognizable either in the circuit court or the probate court. R. S. 1899, secs. 191, 192; Jamison v. Wickham, 67 Mo. App. loc. cit. 579; Cole County v. Dallmeyer, 101 Mo. loc. cit. 65. We are unable, therefore, to concur in the view that the probate court was without jurisdiction to make an allowance of the demands alleged in this action. The result is the judgment herein is affirmed.
All concur.